Citation Nr: 0125897	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  95-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for minimal frontal lobe 
atrophy with short-term memory loss, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970 and from January to May in 1991.  
Additionally, he had service with the United States Army 
National Guard from August 1984 to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  This case was remanded 
back to the RO for further development in July 1997, November 
1998, and July 2000 and is again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran does not have a current and chronic 
disability, with objective symptoms, characterized by front 
lobe atrophy or memory loss.


CONCLUSION OF LAW

Minimal front lobe atrophy with short-term memory loss was 
not incurred as a result of service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran a comprehensive 
VA examination in compliance with the Board's instructions in 
its July 2000 remand.  Additionally, it is apparent from the 
record that the RO has obtained medical records corresponding 
to all treatment reported by the veteran.  The VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim has also been met.  See 38 U.S.C.A. § 5103 (West 
1991 & Supp. 2001).  The RO informed him of the need for such 
evidence its April 2001 Supplemental Statement of the Case.  

The Board acknowledges that it appears from the claims file 
that the RO has not, to date, informed the veteran of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Nevertheless, as the 
actions by the RO discussed above reflect fundamental 
compliance with the newly enacted laws and regulations, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior 
to, and did not inform him of, the enactment of the new 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

The Board recognizes that there are circumstances in which a 
veteran applies for service connection for a disability under 
a 38 C.F.R. § 3.317 (2001) theory but is found to have a 
diagnosable disability.  In such circumstances, consideration 
of the veteran's claim on a direct service connection basis 
is appropriate.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. 
denied, 118 S.Ct. 1171 (1998).

The Board has reviewed the relevant medical evidence in this 
case.  An October 1993 Report of Medical History indicates a 
reported history of loss of memory or amnesia.  In June 1994, 
a VA examiner diagnosed memory impairment of unclear 
etiology.  Memory difficulties, apparently associated with 
attention/concentration difficulties, were also noted in a 
June 1994 VA examination report.  The report of a VA computed 
tomography (CT) scan of the head from the same month 
indicates minimal frontal atrophy.

A March 1999 VA examination, conducted following the Board's 
second remand, indicates that the veteran was not presently 
being followed by a physician for any current neurological 
disorders.  The examiner rendered a diagnosis of some frontal 
atrophy and noted that the veteran had reported "chronic" 
but "not worsening" memory loss.

Following the Board's third remand, the veteran underwent a 
further VA general medical examination in August 2000, with 
an examiner who reviewed the claims file.  During this 
examination, the veteran reported that his memory loss was 
predominantly short-term, and his long-term memory was 
"fair."  It was noted that the veteran was working a 40 
hour week as a security guard.  The job involved a variety of 
tasks which he was able to perform without difficulty.  The 
examiner asked a number of questions and the veteran was able 
to answer some but others he could not recall.  The examiner 
indicated that the veteran "obviously has some deficiencies 
in memory, " as he had forgotten such things as his prior CT 
scan, but did not provide further detail as to objective 
symptoms or their cause.  The examiner diagnosed chronic and 
mild memory loss, "apparently not sufficient to interfere 
with his functioning on the job."  

In October 2000, the veteran underwent a VA neurological 
examination.  During this examination, the veteran indicated 
that his memory loss problems included difficulty recalling 
where puts his keys, losing track of medical and other 
appointments, and trouble keeping dates straight.  The 
veteran had been employed full time since service and had not 
encountered difficulty performing his job on account of 
impaired memory.  He denied episodes of disorientation or 
recognizing family or friends.  Following an examination, the 
examiner noted that the veteran's reported memory impairment 
was not confirmed by objective findings on mental status 
examination and, therefore, could not be attributed to a 
known clinical diagnosis.  The examiner suggested that the 
veteran's depression may have contributed to his perception 
of impaired memory.  The veteran's symptoms were described as 
chronic and non-progressive, and not indicative of an 
underlying neurologic disorder.  Moreover, the examiner noted 
that the finding of mild frontal atrophy on a CT scan was 
nonspecific and, in itself, not indicative of a neurological 
disorder.

Upon a request by the RO, the neurologist who examined the 
veteran in October 2000 provided a supplemental opinion in 
January 2001.  The neurologist again asserted that the 
veteran's memory loss could not be confirmed by objective 
findings on a mental status examination and, therefore, could 
not be attributed to a known clinical diagnosis.  However, as 
the veteran had no objective findings of impaired memory, 
there was "no basis for asserting any objective indications 
of chronic disability secondary to memory loss."

In this case, the Board acknowledges that the veteran's 
claimed memory loss disability has not in any way been 
attributed to a known diagnosis, as the mild frontal atrophy 
shown on a CT scan has not been shown to be related to any 
neurological disability.  As such, consideration of the 
veteran's claim under 38 C.F.R. § 3.317 (2001) is appropriate 
in this case.

Nevertheless, 38 C.F.R. § 3.317 (2001) contains further 
requirements before service connection may be granted for a 
claimed "undiagnosed" disability.  Significantly, such a 
disability must be shown to be chronic, with objective 
indicators.  In this case, the veteran underwent a 
comprehensive VA neurological examination in October 2000, 
but, in the examination report and in a January 2001 
addendum, the examiner found that the veteran's reported 
memory loss was not confirmed by objective findings and, as 
such, was not indicative of a chronic disability.  The Board 
would point out that this examination was based on a review 
of the claims file, and the noted report and addendum contain 
detailed rationales.  As such, the report and addendum are of 
greater probative value than the prior examination reports 
that contain cursory diagnoses of memory loss without a 
discussion in terms of objective symptoms, chronicity, or 
etiology.  In particular, the Board finds the August 2000 VA 
general medical examination report to be deficient in terms 
of specific information as to whether the veteran's memory 
loss, described as chronic, was attributable to a known or 
unknown diagnosis and whether such memory loss was 
objectively shown.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the VA may favor the opinion of one competent medical 
expert over that of another when decision makers give an 
adequate statement of reasons and bases). 

In this case, the only other evidence of record supporting 
the veteran's claim is lay evidence, including the veteran's 
lay statements and the testimony from him and his spouse from 
his October 1995 VA hearing.  While competent for non medical 
indicators, this evidence is not sufficient to establish a 
medical basis for the veteran's claim of having memory loss.  
Especially in view of the finding during the October 2000 VA 
examination that the veteran's symptoms did not indicate an 
underlying neurologic disorder.  Neither the veteran nor his 
spouse has been shown to possess the requisite level of 
medical expertise to render a diagnosis or an opinion as to 
medical etiology.  As such, their testimony is not competent 
for VA purposes and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the evidence in this case reflects that the veteran 
does not have either a neurological disability related to 
frontal lobe atrophy or a chronic and objectively manifested 
memory loss disorder.  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for minimal frontal lobe atrophy with 
short-term memory loss, to include as due to an undiagnosed 
illness, and the claim must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 




ORDER

The claim of entitlement to service connection for minimal 
frontal lobe atrophy with short-term memory loss, to include 
as due to an undiagnosed illness, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



